Citation Nr: 0948907	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), status post bypass graft, to include as secondary to 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from April 1954 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim.  
The appellant submitted a Notice of Disagreement with this 
denial in May 2006 and timely perfected his appeal in 
February 2007.

The Board notes that in correspondence received May 7, 2008, 
the appellant requested a Travel Board hearing.  Thereafter, 
on May 30, 2008, the appellant withdrew this request.  
Accordingly, the appellant's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a cardiovascular disability becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.


During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2009) was amended effective October 10, 2006 to provide the 
following as to aggravation of non-service-connected 
disabilities:

Any increase in severity of a non-service-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the non-service-connected disease, 
will be service connected.  However, VA will not 
concede that a non-service-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the non-service-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the earliest 
medical evidence created at any time between the 
onset of aggravation and the receipt of medical 
evidence establishing the current level of 
severity of the non-service-connected disease or 
injury.  The rating activity will determine the 
baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) 
and determine the extent of aggravation by 
deducting the baseline level of severity, as well 
as any increase in severity due to the natural 
progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. § 
3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

In the present case, the appellant has been diagnosed with 
CAD and is service-connected for PTSD, thus satisfying 
elements (1) and (2) under Wallin, as noted above.  See 
Wallin, supra; see also Allen, supra.
The remaining question is that of medical nexus.  In support 
of his claim, the appellant has submitted three private 
medical opinions.  A November 2003 private treatment note 
from S.L., M.D., noted that the appellant was symptomatic of 
PTSD, which was "probably playing a role in his overall 
health picture with regard to his CAD..."  See Private 
Treatment Record; S.L., M.D.; November 17, 2003.  In February 
2007, the appellant submitted a statement from J.H.W., M.D., 
which stated that it was at least as likely as not that the 
appellant's CAD was due to military service.  See Statement 
of J.H.W., M.D.; February 21, 2007.  In March 2008, Dr. W. 
submitted a second statement which noted that after a review 
of the appellant's past medical history, it was his medical 
opinion that the appellant's heart disease was at least as 
likely as not related to his PTSD and as a result, he 
subsequently experienced a myocardial infarction and has had 
multiple interventions directly related to PTSD.  See 
Statement of J.H.W., M.D.; March 5, 2008.

While the Board acknowledges these medical statements, the 
opinions provided do not comply with the requirements set 
forth in Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  
In Barr, the United States Court of Appeals for Veterans 
Claims held that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim.  Dr. L and Dr. W. fail to 
provide sufficient rationale for the opinions submitted.  
Accordingly, the Board finds that the appellant must be 
provided with a VA examination to determine the nature and 
etiology of his currently diagnosed CAD.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any 
outstanding VA treatment records for the 
appellant dated June 2007 to the 
present.  Any response to this request 
should be associated with the 
appellant's claims file.  The appellant 
should also be provided the opportunity 
to submit any additional private 
treatment records in support of his 
claim.

2.  After the receipt of any 
outstanding VA or private treatment 
records, the appellant should be 
scheduled for a VA cardiac examination 
with an appropriate expert.  The VA 
examiner should thoroughly review the 
appellant's claims file and a copy of 
this REMAND in conjunction with the 
examination and indicate such has been 
accomplished in the examination report.  
The VA examiner should address the 
following:

State whether the appellant suffers 
from any cardiac disabilities.

If so, state whether it is at least as 
likely as not that the diagnosed 
cardiac disabilities are the result of 
a disease or injury in service.

Thereafter, state whether it is at 
least as likely as not that any 
diagnosed cardiac disabilities are 
either the result of or aggravated by 
the appellant's service-connected PTSD.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to 
service connection for CAD, status post 
bypass graft, to include as secondary to 
service-connected PTSD, should be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


